Beasley, Judge.
The facts of this case are set forth in Miller & Meier & Assoc. v. Diedrich, 174 Ga. App. 249 (329 SE2d 918) (1985). Division 2 of that decision was reversed on certiorari, the Supreme Court having held, “the wrongful appropriation of a business opportunity of a foreign corporation by its officer or director is an internal affair not to be regulated by Georgia law. Instead, the local law of the state of incorporation applies. . . .” Diedrich v. Miller & Meier & Assoc., 254 Ga. 734 (1) (334 SE2d 308) (1985).
In conformity with the mandate of the Supreme Court’s opinion, Division 2 of our opinion is vacated and the opinion of the Supreme Court on that subject is adopted. In this regard the judgment of our court is likewise changed. The stage is now set for a new trial.
The judgment is reversed and the case remanded for further proceedings consistent herewith.

Judgment reversed and case remanded.


Birdsong, P. J., and Carley, J., concur.

Howell Hollis III, T. Ryan Mock, Jr., for appellees.